﻿
Mr. President, on behalf of the delegation of the United Arab Emirates, it gives me great pleasure to extend to you our sincere congratulations on your election to the presidency of the forty-fifth session of the General Assembly. We are fully confident that you will conduct the affairs of this session with the statesmanship and competence that are required for the realisation of the desired results. The wise policies of your country and the constructive role that it plays, reinforce our confidence in your abilities. It also gives me great pleasure to express our deepest thanks and appreciation to your predecessor, His Excellency Mr. Joseph Garba for his very able stewardship of the previous session. 
On this occasion, I should also like to express my Government's appreciation for the leadership and constructive efforts undertaken by the Secretary-General, Mr. Javier Perez de Cuellar, in order to enhance the role of the Organization. Thanks to his tireless efforts, the United Nations has become an effective centre for agreement and decisions and a barrier against chaos in international relations.
Since last year's session, two new States - Namibia and Liechtenstein - have become Members of the United Nations. We welcome these two new Member States and assure them of our co-operation in order to promote the noble purposes and principles of the United Nations Charter. We are also happy to welcome the unification of the two Germanys, as we believe this to be a new stabilizing factor in world politics.
People all over the world - east and west, north and south - warmly welcomed the emergence of a new world of co-operation, a world in which the fear of confrontation between the two super-Powers started to disappear with the ending of the cold war that characterized international order since the end of the Second World War. We, like all other States and peoples, welcomed with a great deal of optimism and hope the new spirit that pervaded international relations. The great relaxation in the relations between the two super-Powers, together with the momentous changes in Eastern Europe and the advances made in the settlement of regional conflicts, were all indications that we are on the threshold of a new world. It was the world originally conceived by the authors of the Charter - a world in which dialogue, peaceful settlement and respect for international law would reign supreme, and would become the principle that governs relations among nations and communities. That would be a world of mutual respect and co-operation in our striving for prosperity in which creativity, progress and stability would become the arenas of competition. 
On the Arab level, these developments had a positive impact on inter-Arab relations. A new spirit began to pervade those relations. The new climate of hope and optimism went hand in hand with efforts to formulate a new strategy of joint Arab action based on understanding, solidarity and commitment to brotherly Arab ties and Arab covenants. In pursuit of this goal, several Arab meetings were held. Other steps were taken within the framework of the Arab League in order to make preparations for holding an Arab summit conference whose purpose was to outline, for the first time, the future to which the Arab people aspire, a future where peace and prosperity prevail. One of the first fruits of the new spirit in the Arab world was the unity of the two Yemens which we joyfully welcomed.
Unfortunately, our optimism was short-lived because, suddenly, the world found itself returning to the pre-United Nations era. There emerged someone who tried to obliterate 45 years of unstinting human effort to build stability and uphold the right of States and peoples to live in peace. There emerged someone who also tried to reverse all the endeavours that have been undertaken to build a brighter Arab future, and undermine the very foundations of Arab solidarity.
On 2 August 1990, Iraqi forces invaded the State of Kuwait. The small and peaceful member of the international community then became a victim of brutal usurpation and occupation whose identity Iraq has tried to obliterate through annexation and systematic destruction of its institutions and infrastructures.
No one expected 1990 to be the year of Arab crisis. However, it has brought with it a crisis of complex origins, far-reaching effects and devastating proportions. Above all, nobody expected one Arab State to inflict such atrocious injustice on a sister Arab State which in the past had fought side by side with it and defended its rights. 
Iraq's aggression against Kuwait is, above all else, a violation of the Arab code of ethics and values. It is also a breach of Arab and international principles and treaties. Irrespective of the outcome of this aggression, the Arabs will be the ultimate losers.
As a responsible Arab State, the United Arab Emirates tried, with its sisterly Arab States and through the Arab League, to rectify this grave abnormality in an effort to prevent the exacerbation of the situation. However, Iraq's persistence in its aggression frustrated all collective and bilateral Arab efforts.
In this regard, our delegation would like to voice its conviction that the resolutions adopted by the emergency meeting of the Arab League, along with those endorsed by the emergency Arab Summit of 10 August, especially resolution 195, reflect our commitment to Arab treaties and principles, and to the letter and spirit of the Arab League Charter. All those resolutions call for the restoration of legitimate rights to their original owners, and reversing the injustice and aggression that were inflicted upon a sovereign member State.
A lot has been said in certain Arab and some international circles with regard to the presence of foreign troops in the region. It is important, therefore, that we clarify this matter.
Everybody knows that my country has amicable relations with all States of the world. As a small State, we always avoided military entanglements and alliances. We also refused to grant military facilities to foreign countries on our soil. We were relying, for our national security, on all the Arab and international treaties and on the protective shield of good neighbourliness. However, having been exposed to direct threats from Iraq, as was demonstrated in the memorandum of the Iraqi Foreign Minister to the Arab League on 15 July 1990, and the statements of the Iraqi President, Saddam Hussein and his senior officials, in which they considered the Emirates to be a second target after Kuwait, our country had no option, by virtue of its limited defence capabilities, but to seek the assistance of sisterly and friendly countries. In doing that, we acted in self-defence in exercise of the right to sovereignty and collective security enshrined in the Charter of the United Nations. I should like, however, to emphasise here that the presence of these troops is temporary and is only linked to the present crisis, which we hope will be resolved as soon as possible.
Differences between States, regardless of their causes, do not justify aggression, and should be resolved by the peaceful means specified by the Charter of the United Nations. The aggression against Kuwait is a dangerous precedent in international relations and should be confronted decisively; otherwise, the security and existence of small States will become threatened. The arguments used by Iraq to justify its aggression against Kuwait are legally, historically and morally invalid. The firm stand taken by the world community, as embodied in the successive resolutions of the Security Council, reflects the anger of the world at Iraq's aggression.
Sight from the start, our country supported the resolutions of the Security Council. Once more, we demand that Iraq withdraw completely and unconditionally from the Kuwaiti territory, that the legitimate Government should be restored and that its sovereignty and territorial integrity should be respected. We also demand that Iraq release all civilian hostages. All other differences should be resolved afterwards through negotiations in a manner that safeguards the legitimate rights of the State of Kuwait.
From this rostrum, we appeal to all the States of the world to act resolutely and expeditiously to end the Iraqi occupation of Kuwait, in order to save Iraq, and its people, as well the entire region, from a disaster of immeasurable magnitude and consequences. We should like to reaffirm once again our full solidarity with the Government and people of the sister State of Kuwait in their struggle to recover their full national sovereignty.
One of the fundamental facts that cannot be overlooked in all this is that Iraq would not have dared to commit such aggression had there not been an unfortunate history of conflict in the Middle East. A significant aspect of this background has been the failure of the international community to deter aggression and repel forces of occupation. This is especially true of the failure to implement Security Council and General Assembly resolutions with regard to the major conflict in the Middle East, the core of which is the Palestinian question. The acts of aggression, occupation, annexation and expulsion perpetrated by Israel against the Palestinian people and against the Arab front-line States have paved the way for the Iraqi aggression against Kuwait. The stalemated situation in the Middle East, together with the failure to reach a peaceful settlement to the Palestinian question and guarantee the inalienable national rights of the Palestinian people, gave Iraq the impression that aggression, occupation and annexation are commonplace in the region and that, consequently, the world would overlook and condone them. Iraq also believed that it could do what Israel has always done by force of arms and thus face the world with a fait accompli.
Iraq has tried to exploit the prevalent Arab sentiments towards the just Palestinian question to establish a link between that just cause and its unjust occupation of Kuwait. While my country condemns all acts of aggression and occupation, it sees no link between these two different cases. Regardless of the harm that the Iraqi aggression has caused to the Palestinian question and to other pan-Arab causes, our delegation firmly believes that the international community, which has exhibited unity and exercised authority in a decisive manner against the Iraqi aggression, is duty-bound to exercise the sane authority against all acts of aggression, especially Israel's aggression against and occupation of Palestine and other Arab lands. The objective is to achieve a just and durable peace and settle the Palestine question in such a way as to realise the inalienable rights of the Palestinian people, foremost among which is their right to establish an independent State on their national soil in Palestine. 
Lebanon is another outstanding Middle East problem. Such problems partly stem from the Israeli policies of expansion and occupation. Through the Tripartite Committee, Arab efforts have almost succeeded in bringing about a final settlement to Lebanon's problems and conflicts. To bring those efforts to fruition, a united stand on the part of the international community is required to assist Lebanon and end its ordeal. Our delegation commends the progress achieved by the Tripartite Committee in its endeavours to bring about national reconciliation. We appeal to all the Lebanese parties to work diligently towards the settlement of their differences and the resolution of their problems by peaceful and democratic means, in keeping with Lebanese tradition. We also appeal to the international community to work towards ending Israel's occupation of southern Lebanon so that Lebanon may recover and exercise its authority over its national soil.
Despite the agonies of our region, we must put on record here the positive developments which have taken place in many other regional problems. We are happy to see the Namibian question resolved, with Namibia regaining its sovereignty and independence after many years of struggle. We would like to express here our appreciation for the leading role of the United Nations and its agencies and mechanisms in the issue to this positive and democratic conclusion.
We are aware of the impact of the settlement of the Namibian question on the situation in South Africa, including the release of Mr. Nelson Mandela and the dawning of a new era in that country. However, we believe that we have a long way to go and that much more must be done to dismantle the system of apartheid. Despite some positive signs and the political efforts undertaken by all parties, we shall not relax until we see all repressive and racist letters completely eliminated and the majority given its full political and economic rights. We therefore hope that the international community will keep up its pressure until racism is uprooted and completely eradicated.
With regard to Central America, our Government welcomes the fruitful results produced by the efforts of the Governments of that region which led, in co-operation with the Secretary-General, to the settlement of the situation in Nicaragua. We hope to see a similar positive outcome in dealing with the other outstanding problems in the region.
My Government welcomes the agreement reached by the five permanent members of the Security Council at the end of last August to settle the problems of Cambodia on the basis of an active United Nations role. The fact that the parties to the conflict have accepted such a framework should encourage optimism and lead to success. We also hope that the ongoing dialogue between North Korea and South Korea will eliminate the causes underlying their differences and realize the desire of their people for unity.	
It is most unfortunate that, so far, the efforts of the Secretary-General in addressing the issues of Cyprus and Afghanistan have not been crowned with success. We hope the Secretary-General will pursue his efforts in order to bring about a final solution to the two problems in a manner consistent with the desires of their peoples and the objectives and principles of the Charter.
The noblest objective of the founding fathers of the Charter was the avoidance and prevention of war and the establishment of an international order of peace and security. Events, including the Iraqi aggression against Kuwait, have demonstrated that the amassing of weapons by any State in excess of its defensive needs becomes a strong incentive to use its armaments for aggression. The lure of armed force tends to weaken adherence to international law and conventions. That was amply demonstrated by the crimes committed by Iraqi forces against Kuwait. Israel is another case in point. Here again, superior military power has continued to motivate aggression against neighbouring Arab countries.
This is the reason why my country has continuously and strongly supported arms control in the areas of conventional weapons and weapons of mass destruction. While progress has been made in that respect by the two super-Powers, no real attention has been paid to the amassing of weapons on the regional level. We believe there is a need to take necessary action to ensure arms control and prohibit the development of weapons of mass destruction, especially in the Middle East. The Kuwaiti crisis may trigger a renewed arms race in the region and increase the prospects of war and acts of aggression. We must also mention here the military arsenal of Israel, its weapons of mass destruction and, particularly, its nuclear weapons. 
Our country wishes to reiterate its welcome to the proposal of creating nuclear-weapon-free zones, especially in the Middle East.
Since independence, my country has annually allocated a significant percentage of its gross national product for aid to the developing countries, through bilateral and multilateral assistance as well as through international financial institutions. In spite of all the pressures we have been facing as a developing country dependent on the single commodity of oil and notwithstanding that commodity's price fluctuations, we have never wavered in giving aid to the needy countries. The Abu Dhabi Fund for Economic Development continues to play a fundamental role in that respect through a number o£ financial development projects in the developing countries. 
The crisis in Kuwait has dealt a severe blow to international development efforts. The impact of the crisis has been tragic in the case of a number of developing countries. One consequence has been a drastic increase in the price of oil, which has inflicted further severe losses on the developing countries and sent shock waves through the global financial markets, creating a crisis of confidence among investors.
The letters and memoranda received by the Security Council Committee set up in accordance with Security Council resolution 661 (1990) are sufficient proof of the damage caused by the crisis to the economies of many countries that were either directly or indirectly connected by international trade and finance to the countries of the region. 
There is no doubt that the numbers and the plight of displaced Arab and Asian refugees attest to the human suffering brought about by the Iraqi aggression.
My country, which has given basic aid to the countries that have been affected directly, is fully prepared to take part in the international efforts to alleviate the effects of the crisis on the developing countries.
In this context, we support the setting up of an international agency to work in conjunction with the Security Council committee established under resolution 661 (1990) to assess the economic damage caused by the crisis, and assist in the creation of a donor fund to which all countries may contribute to help the countries affected. My country is fully prepared to assume its responsibilities and participate in this effort to save the world from an economic disaster, since it has not been possible to avoid political catastrophe.
It gives me great pleasure to announce that my country has earmarked 1 billion dollars as a contribution towards the efforts aimed at reducing the burden on third world countries caused by the Gulf crisis and the implementation of resolution 661.
The attention of the world has focused as never before on the United Nations which has demonstrated that it is the international instrument capable of dealing with new crises. The last few weeks have proved that co-operation and co-ordination among the great Powers can promote international peace and security in a constructive and indispensable manner in the world of today.
In spite of the grave threat the Gulf crisis has posed to international peace, the concern for international détente shown by the super-Powers through their use of the Security Council demonstrates the vital importance of this international Organization. This concern made many countries, especially the smaller ones and those which do not have all the necessary means to defend their independence, feel that the international system is able to protect them and preserve their independence. From this standpoint, our delegation commends tie United Nations on the crucial role it has played. We do consider this to be the rebirth of this international Organization, and call on all its Member States to reinforce its role, especially that of the Security Council, in the settlement of international and regional problems.
